J-S69043-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

WADE ANTHONY MASON

                            Appellant                 No. 1020 EDA 2014


              Appeal from the PCRA Order entered March 26, 2014
               In the Court of Common Pleas of Delaware County
               Criminal Division at No: CP-23-CR-0006304-2009


BEFORE: GANTMAN, P.J., FORD ELLIOTT, P.J.E., and STABILE, J.

MEMORANDUM BY STABILE, J.:                         FILED JANUARY 16, 2015

        Appellant, Wade Anthony Mason, appeals pro se from the March 26,

2014 order entered in the Court of Common Pleas of Delaware County,

denying his petition for collateral relief pursuant to the Post Conviction Relief

Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. Upon review, we affirm.

        After a jury trial, Appellant was convicted of rape, sexual assault and

simple assault.1 Following sentencing and denial of post-sentence motions,

Appellant’s trial counsel filed a timely appeal to this Court. The one issue

presented for this Court’s consideration was whether the trial court erred by

refusing to grant a mistrial based on the prosecutor’s closing argument

remarks that Appellant “stalked the streets of Chester.” Agreeing with the
____________________________________________


1
    18 Pa.C.S.A. §§ 3121, 3124.1, and 2701, respectively.
J-S69043-14


trial court that the prosecutor’s remarks constituted nothing more than

oratorical flair and that any prejudice caused by the comment was

sufficiently mitigated by the trial court’s instructions to the jury, this Court

affirmed the judgment of sentence. Commonwealth v. Mason, 2268 EDA

2011, unpublished memorandum at 7-8 (Pa. Super. filed April 24, 2012),

appeal denied, 53 A.3d 757 (Pa. 2012).

       Appellant filed a timely pro se PCRA petition and counsel was

appointed. After reviewing the record and Appellant’s issues, PCRA counsel

filed a Turner/Finley letter2 and a petition to withdraw.      The PCRA court

issued a Notice of Intent to Dismiss pursuant to Pa.R.Crim.P. 907. Following

its review of the record and Appellant’s response to the Notice of Intent, the

PCRA court issued its final order on March 26, 2014, dismissing the

Appellant’s PCRA petition and granting counsel’s petition to withdraw.

Appellant filed this timely pro se appeal on April 7, 2014.3



____________________________________________


2
 In his eleven-page letter filed pursuant to Commonwealth v. Turner, 544
A.2d 927 (Pa. 1998), and Commonwealth v. Finley, 550 A.2d 213 (Pa.
Super. 1988) (en banc), PCRA counsel thoroughly explored the ten issues
Appellant wished to pursue and explained why each contention lacked merit.
3
   On April 10, 2014, Appellant filed an application for appointment of
counsel. On May 16, 2104, this Court denied the request in a per curiam
order citing Commonwealth v. Maple, 559 A.2d 953 (Pa. Super. 1989)
(stating that when post-conviction counsel has been permitted to withdraw,
new counsel shall not be appointed).




                                           -2-
J-S69043-14


       Appellant subsequently filed a brief with this Court that violates

several important aspects of Pa.R.A.P. 2111 governing appellate briefs. His

brief lacks a statement of jurisdiction, the order in question, a statement of

the scope and standard of review, a statement of the questions involved,

and a statement of the case.           Pa.R.A.P. 2111(a)(1)-(5).4   Appellant does

provide a Summary of Argument, as required by Pa.R.A.P. 2111(a)(6). His

one-sentence summary—repeated here verbatim—indicates, “Appellant is

demonstating        the    prosecutor          comments   were   undermined   the

fairmindedness and impartiality to the jury[.]” Appellant’s Brief, at iii.

       In Commonwealth v. Spuck, 86 A.3d 870 (Pa. Super. 2014), this

Court addressed a pro se litigant’s failure to comply with procedural rules

governing appellate briefs, stating:

       Rule 2101 underscores the seriousness with which we take
       deviations from our rules of procedure.

          Briefs . . . shall conform in all material respects with the
          requirements of these rules as nearly as the circumstances
          of the particular case will admit, otherwise they may be
          suppressed, and, if the defects are in the brief . . . of the
          appellant and are substantial, the appeal or other matter
          may be quashed or dismissed.
____________________________________________


4
  Without explanation, Appellant does includes a “Counter-statement of the
Question Involved,” a “Counter-statement of the Case” and a “Summary of
Argument,” all of which are simply photocopies of those sections of the
Commonwealth’s brief filed on direct appeal. Appellant’s Brief at 1-5. Not
surprisingly, the Commonwealth agrees that the facts included in the
counter-statement of the case are accurate. Commonwealth Brief, at 4.




                                           -3-
J-S69043-14



      Pa.R.A.P. 2101[.] Although Pennsylvania courts endeavor to be
      fair to pro se litigants in light of the challenges they face
      conforming to practices with which attorneys are far more
      familiar, see Means v. Housing Auth. of the City of
      Pittsburgh, 747 A.2d 1286, 1289 (Pa. Cmwlth. 2000) (noting
      that Commonwealth Court “is generally inclined to construe pro
      se filings liberally”), Pennsylvania appellate courts nonetheless
      long have recognized that we must demand that pro se litigants
      comply substantially with our rules of procedure. See Laird v.
      [Ely &]Bernard, 365 Pa. Super. 95, 528 A.2d 1379 (1987). We
      also have held time and again that “[t]his Court will not act as
      counsel” for an appellant who has not substantially complied
      with our rules. Bombar v. W. Am. Ins. Co., 932 A.2d 78, 93
      (Pa. Super. 2007).

Id. at 873-74 (citation omitted).

      Appellant’s brief includes three sections with the heading “Argument.”

The first is on page iv where Appellant lists various purported “grounds for

seeking post-conviction relief” with case citations. The second section titled

“Argument” spans three and a half pages, beginning on page 6 of the brief,

and is followed by the third section of argument, a single page titled “Last

Argument.” We are unable to discern any legal basis for relief in either of

Appellant’s Argument sections or in his Last Argument. Appellant’s failure to

comply with the appellate rules governing briefs generally, and specifically

his failure to identify the issues he wishes this Court to consider, provides

this Court with justification for dismissing Appellant’s brief. Pa.R.A.P. 2101.

However, Appellant would not be entitled to relief even absent the

deficiencies in his brief.

      Our Supreme Court has explained:


                                     -4-
J-S69043-14


       In reviewing the denial of PCRA relief, we examine whether the
       PCRA court’s determination “is supported by the record and free
       of legal error.” Commonwealth v. Sepulveda, [618 Pa. 262],
       55 A.3d 1108 (2012) (citing Commonwealth v. Rainey, 593
       Pa. 67, 928 A.2d 215, 223 (2007)); Commonwealth v. Miller,
       585 Pa. 144, 888 A.2d 624 (2005). The PCRA provides that to
       be entitled to relief, a petitioner must establish, by a
       preponderance of the evidence, that his conviction or sentence
       resulted from one or more of the enumerated errors in Section
       9543(a)(2), and his claims have not been previously litigated or
       waived.      42 Pa.C.S. § 9543(a)(2).      An issue is previously
       litigated if “the highest appellate court in which [the appellant]
       could have had review as a matter of right has ruled on the
       merits of the issue.” 42 Pa.C.S. § 9544(a)(2).

Commonwealth v. Weiss, 81 A.3d 767, 782 (Pa. 2013) (footnote omitted)

(emphasis added).        Although much of Appellant’s brief is unintelligible, it

appears from his Summary of Argument that he is seeking relief based on

the prosecutor’s comments to the jury.5          As noted above, that issue was

decided on direct appeal by this Court, the highest court in which Appellant

could have had review as a matter of right. As such, it has been previously

litigated and Appellant is not entitled to relief. See Commonwealth v.

Paddy, 15 A.3d 431, 450 (Pa. 2011) (issues “were already raised and

rejected on the merits on direct appeal; hence, they have been previously

litigated and are not cognizable under the PCRA”).

       Order affirmed.

____________________________________________


5
  Supporting the notion that Appellant is challenging the trial court’s denial
of the motion for mistrial is his statement on the page of his brief titled
“Conclusion,” in which Appellant contends “[t]he trial court did commit [sic]
error or abuse its discretion in a way.” Appellant’s Brief at 10.



                                           -5-
J-S69043-14




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/16/2015




                          -6-